Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 3; claim 4, line 2; claim 5, line 1-2; claim 18, line 1-2 is objected to because of the following informalities:  “a/the compressor bleed valve” should be - -a/the first compressor bleed valve- - to be consistent with the terminology in claim 14.  Appropriate correction is required.
Claim 10, line 2-3 and 4 is objected to because of the following informalities:  “an open position” should be - -the open position- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claim 1 because the claim requires that the flow controller is a first valve and a second valve.  This is consistent with the interpretation in the OA dated 11/24/2020 which did not interpret the claim limitation under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klosinski (US 20170167496 as referenced in OA dated 11/24/2020), hereafter Klosinski ‘496.

    PNG
    media_image1.png
    425
    624
    media_image1.png
    Greyscale

Annotated Figure 1 of Klosinski (US 20170167496 as referenced in OA dated 11/24/2020)

Regarding claim 1, Klosinski ‘496 discloses a gas turbine engine (Figure 1) comprising: 
an engine core (15, 25, 40, Figure 1) comprising a compressor (15, Figure 1); 
(160, Figure 1) in communication with the compressor and configured to release bleed air (140, Figure 1. Paragraph 0015) from the compressor; 
at least one component (120, Figure 1) provided at an inlet (120, Figure 1is at the inlet of the core) of the engine core, wherein the at least one component has a de-icing conduit (The conduits of 120, Figure 1for feeding 130) configured to receive the bleed air; and 
a flow controller (Labeled flow controller, Annotated Figure 1) configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component (The anti-icing protection in Paragraph 0019) or a second requirement to release the bleed air from the compressor to optimize operation of the engine core (The operating limit line protection in Paragraph 0019), wherein the flow controller comprises a first valve (175, Figure 1) and a second valve (210, Figure 1), each of the first valve and the second valve configured to be set only to an open position or a closed position (Functional Language, Paragraph 0019 and 0020.  The valves are capable of being set to only an open or closed position), the first and second valves arranged in parallel in a flow path (The flow path of the bleed air) of the bleed air; 
wherein the flow controller is configured to provide a first mass flow rate (The mass flow rate for anti-icing protection in Paragraph 0019.  The first mass flow rate can be varied and can be when the ejector valve is opened, then closed, and then the bypass valve is opened.  An instance of the first flow rate is when the bypass valve is opened) of the bleed air when the bleed air is provided in response to the first requirement to de-ice the at least one component and a second mass flow rate (The mass flow rate for operating limit line protection in Paragraph 0019) different from the first mass flow rate (The second mass flow rate can be when the ejector valve is opened which is different than the instance of the first flow rate which is when the bypass valve is opened), of the bleed air, different from the first mass flow rate, when the bleed air is provided in response to the second requirement to release the bleed air from the compressor to optimize operation of the engine core, and to provide a higher of the first and second mass flow rates of the bleed air when the bleed air is required both for de-icing the at least one component and to optimize operation of the engine core (The flow rate for anti-icing protection and operating limit line in Paragraph 0019 and when the bypass valve is opened).
Regarding claim 2, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses an icing detector (220, Figure 1. Paragraph 0018) configured to detect a level of icing on the at least one component (An anti-icing sensor is capable of measuring a level of icing on the component); wherein the flow controller is configured to provide the mass flow rate of the bleed air to the de-icing conduit of the at least one component that is determined based on the level of icing (Paragraph 0018 and 0019).
Regarding claim 3, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses wherein the flow controller is configured to provide a varying mass flow rate of the bleed air according to a predetermined schedule (Paragraph 0019 and 0020).
Regarding claim 4, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses wherein at least one of the first and second valves of the flow controller is distinct from the first compressor bleed valve.
Regarding claim 5, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses a duct (The duct between 160, Figure 1 and labeled flow controller, Annotated Figure 1.  For clarification, labeled duct, Annotated Figure 1) between the first compressor bleed valve and the flow controller.
Regarding claim 7, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses wherein the flow controller is configured to function as a continuously modulated valve (The flow controller can be set to a plurality of levels, namely one where the ejector valve is open and the bypass valve closed, and another where the ejector valve is closed and the bypass valve is open which is similar to the instant application, see Page 21 lines 18-25 of the instant application).
Regarding claim 11, Klosinski ‘496 discloses the invention as claimed.
Klosinski ‘496 further discloses wherein the at least one component having the de-icing conduit is at least one of a static surface (The static surface of 120, Figure 1) at the inlet of the engine core and a variable inlet guide vane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klosinski ‘496 in view of Klosinski (US 20170218852 as referenced in OA dated 11/24/2020), hereafter Klosinski ‘852.
Regarding claim 10, Klosinski ‘496 discloses the invention as claimed. 

Klosinski ‘496 does not disclose wherein the first gas flow rate is different from the second gas flow rate.
However, Klosinski ‘852 teaches a gas turbine engine (100, Figure 2) comprising: 
an engine core (104, Figure 2) comprising a compressor (106, Figure 2);
a first compressor bleed valve in communication with the compressor and configured to release bleed air from the compressor; 
at least one component (114, Figure 2) provided at an inlet of the engine core, wherein the at least one component has a de-icing conduit (The conduit in 114, Figure 2 for the bleed air.  Paragraph 0003), configured to receive the bleed air; and 
a flow controller (128, 134, Figure 2) configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component or a second requirement to release the bleed air from the compressor to optimize operation of the engine core (Paragraph 0003), 
wherein the flow controller comprises a first valve (134, Figure 2) and a second valve (128, Figure 2);
wherein the flow controller is configured such that a first gas flow rate through the first valve when set to an open position is different from a second gas flow rate through the second valve when set to an open position (Paragraph 0017 and 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Klosinski ‘496 wherein the first gas flow rate is different from the second gas flow rate as taught by and suggested by Klosinski ‘852 in order to increase efficiency operation of the gas turbine engine (Paragraph 0025, The modification has the ejector valve, 175, Figure 1 of Klosinski ‘496 in the fully opened state having a smaller flow rate than the fully opened bypass valve, 210, Figure 1 of Klosinski ‘496).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thodiyil (US 20090108134 as referenced in OA dated 11/24/2020) in view of Klosinski ‘496.

    PNG
    media_image2.png
    465
    827
    media_image2.png
    Greyscale

Annotated Figure 1 of Thodiyil (US 20090108134 as referenced in OA dated 11/24/2020)

Regarding claim 1, Thodiyil discloses a gas turbine engine (10, Figure 1) comprising: 
an engine core (Labeled booster, Annotated Figure 1, and 22, 26, Figure 1, and the HPT and LPT described in Paragraph 0023) comprising 
a compressor (Labeled booster, Annotated Figure 1, and 22, Figure 1); 
at least one component (The booster inlet vanes of Paragraph 0032) provided at an inlet of the engine core (The boost inlet vanes are at the inlet of the engine core) wherein the at least one component has  a de-icing conduit  (The conduit of the booster inlet vanes to receive the bleed air) configured to receive a bleed air.

a flow controller configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component or a second requirement to release the bleed air from the compressor to optimize operation of the engine core, wherein the flow controller comprises a first valve and a second valve, each of the first valve and the second valve configured to be set only to an open position or a closed position, the first and second valves arranged in parallel in a flow path of the bleed air; 
wherein the flow controller is configured to provide a first mass flow rate of the bleed air when the bleed air is provided in response to the first requirement to de-ice the at least one component and a second mass flow rate of the bleed air, different from the first mass flow rate, when the bleed air is provided in response to the second requirement to release the bleed air from the compressor to optimize operation of the engine core, and to provide a higher of the first and second mass flow rates of the bleed air when the bleed air is required both for de-icing the at least one component and to optimize operation of the engine core. 
However, Klosinski ‘496 teaches a gas turbine engine (Figure 1) comprising: 
an engine core (15, 25, 40, Figure 1) comprising a compressor (15, Figure 1); 
a first compressor bleed valve (160, Figure 1) in communication with the compressor and configured to release bleed air (140, Figure 1. Paragraph 0015) from the compressor; 
at least one component (120, Figure 1) provided at an inlet (120, Figure 1 is at the inlet of the core) of the engine core, wherein the at least one component has a de-icing conduit (The conduits of 120, Figure 1 for feeding 130) configured to receive the bleed air; and 
(Labeled flow controller Annotated Figure 1) configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component (The anti-icing protection in Paragraph 0019) or a second requirement to release the bleed air from the compressor to optimize operation of the engine core (The operating limit line protection in Paragraph 0019), wherein the flow controller comprises a first valve (175, Figure 1) and a second valve (210, Figure 1), each of the first valve and the second valve configured to be set only to an open position or a closed position (Functional Language, Paragraph 0019 and 0020.  The valves are capable of being set to only an open or closed position), the first and second valves arranged in parallel in a flow path (The flow path of the bleed air) of the bleed air; 
wherein the flow controller is configured to provide a first mass flow rate (The mass flow rate for anti-icing protection in Paragraph 0019.  The first mass flow rate can be varied and can be when the ejector valve is opened, then closed, and then the bypass valve is opened.  An instance of the first flow rate is when the bypass valve is opened) of the bleed air when the bleed air is provided in response to the first requirement to de-ice the at least one component and a second mass flow rate (The mass flow rate for operating limit line protection in Paragraph 0019) different from the first mass flow rate (The second mass flow rate can be when the ejector valve is opened which is different than the instance of the first flow rate which is when the bypass valve is opened), of the bleed air, different from the first mass flow rate, when the bleed air is provided in response to the second requirement to release the bleed air from the compressor to optimize operation of the engine core, and to provide a higher of the first and second mass flow rates of the bleed air when the bleed air is required both for de-icing the at least one component and to optimize operation of the engine core (The flow rate for anti-icing protection and operating limit line in Paragraph 0019 and when the bypass valve is opened).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Thodiyil to include a first compressor bleed valve in communication with the compressor and configured to release a first bleed air from the compressor; and a flow controller configured to provide the bleed air to the de-icing conduit of the at least one component in response to either or both of a first requirement to de-ice the at least one component or a second requirement to release the bleed air from the compressor to optimize operation of the engine core, wherein the flow controller comprises a first valve and a second valve, each of the first valve and the second valve configured to be set only to an open position or a closed position, the first and second valves arranged in parallel in a flow path of the bleed air; wherein the flow controller is configured to provide a first mass flow rate of the bleed air when the bleed air is provided in response to the first requirement to de-ice the at least one component and a second mass flow rate of the bleed air, different from the first mass flow rate, when the bleed air is provided in response to the second requirement to release the bleed air from the compressor to optimize operation of the engine core, and to provide a higher of the first and second mass flow rates of the bleed air when the bleed air is required both for de-icing the at least one component and to optimize operation of the engine core as taught by and suggested by Klosinski ‘496 in order to additionally avoid compressor surge (Paragraph 0002) and improve gas turbine output and efficiency (Paragraph 0021, The modification uses the system 100 and 55, Figure 1 of Klosinski ‘496 as 34, Figure 1 of Thodiyil.  As a note, the location of the inlet and outlet (the outlet per Paragraph 0032 of Thodiyil) of 34, Figure 1 of Thodiyil remains the same.)

12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thodiyil in view of Klosinski ‘496 as applied to claim 1 above, and further in view of Griffin (US 20110056210 as referenced in OA dated 11/24/2020).
Regarding claim 12, Thodiyil in view of Klosinski ‘496 teaches the invention as claimed.
Thodiyil further discloses wherein the bleed air is a first bleed air.
Thodiyil in view of Klosinski ‘496 does not teach a second compressor bleed valve configured to release second bleed air from the compressor.
However, Griffin teaches a gas turbine engine (The gas turbine engine of Paragraph 0001) comprising: 
an engine core (The components of the gas turbine engine excluding the fan, 2, Figure 1) comprising 
a compressor (6 and 7, Figure 1); 
a first compressor bleed valve (13, Figure 1) in communication with the compressor and configured to release bleed air from the compressor
wherein the bleed air is a first bleed air, and further comprising a second compressor bleed valve (12, Figure 1) configured to release second bleed air from the compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Thodiyil in view of Klosinski ‘496 to include a second compressor bleed valve configured to release second bleed air from the compressor as taught by and suggested by Griffin in order to provide optimum setting of the bleed valves such that the overall requirements of the two compressors are addressed (Paragraph 0068, The modification adds the second bleed valve and conduit and has the controller of Thodivil in view of Klosinski ‘496 control the first compressor bleed valve and second compressor bleed valve as described by Griffin).
Regarding claim 13, Thodiyil in view of Klosinski ‘496 and Griffin teaches the invention as claimed.

However, Griffin teaches wherein the second bleed air from the second compressor bleed valve is configured to exhaust the second bleed air to an air flow external (3, Figure 1) to the engine core.
Therefore, it would have been obvious to one of ordinary in the art at the time of effective filing to modify the invention of Thodiyil in view of Klosinski ‘496 wherein the second bleed air from the second compressor bleed valve is configured to exhaust the second bleed air to an air flow external to the engine core as taught by and suggested by Griffin because it has been held that applying a known technique, in this case Griffin’s exhausting of compressor bleed air to the bypass airflow  according to the steps described immediately above, to a known device, in this case, Thodiyil in view of Klosinski ‘496’s gas turbine engine, ready for improvement to yield predictable results, in this case recovering thrust from the bleed air, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the second bleed conduit feeding the bypass duct).
Regarding claim 14, Thodiyil in view of Klosinski ‘496 and Griffin teaches the invention as claimed.
Thodiyil in view of Klosinski ‘496 does not teach wherein the first compressor bleed valve and the second compressor bleed valve release the first bleed air and the second bleed air from different compressors or from different compressor stages.
However, Griffin teaches wherein the first compressor bleed valve and the second compressor bleed valve release the first bleed air and the second bleed air from different compressors or from different compressor stages (12, Figure 1 releases bleed air from a different compressor than 13).
Therefore, it would have been obvious to one of ordinary in the art at the time of effective filing to modify the invention of Thodiyil in view of Klosinski ‘496 wherein the first compressor (Paragraph 0068, This is the same modification as claim 12).

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thodiyil in view of Klosinski ‘496 as applied to claim 1 above, and further in view of Hill et al (US 20180216535 as referenced in OA dated 11/24/2020).
Regarding claim 15, Thodiyil in view of Klosinski ‘496 teaches the invention as claimed.
Thodivil further discloses a turbine (The HPT and LPT in Paragraph 0023) and a core shaft (Labeled HP shaft and LP shaft, Annotated Figure 1) connecting the turbine to the compressor, within the engine core; 
a fan (14, Figure 1) located upstream of the engine core, the fan comprising a plurality of fan blades (Paragraph 0023).
Thodiyil in view of Klosinski ‘496 does not teach a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
However, Hill teaches a gas turbine engine (20, Figure 1) comprising: 
an engine core (44, 52, 26, 54, 46, Figure 1) comprising 
a compressor (44, 52, Figure 1);
a turbine (54, 46, Figure 1) and a core shaft (40, 50, Figure 1) connecting the turbine to the compressor, within the engine core; 
a fan (42, Figure 1)  located upstream of the engine core, the fan comprising a plurality of fan blades  (The fan blades making up 42, Figure 1); 
(48, Figure 1) that receives an input (The input from the 40, Figure 1) from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Paragraph 0035).
Therefore, it would have been obvious to one of ordinary in the art at the time of effective filing to modify the invention of Thodiyil in view of Klosinski ‘496 to include a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft as taught by and suggested by Hill in order to increase the efficiency of the low pressure spool (Paragraph 0035,  The modification adds a gearbox between the LP shaft and the fan).
Regarding claim 16, Thodiyil in view of Klosinski ‘496 and Hill teaches the invention as claimed.
Thodivil further discloses the turbine comprises a first turbine (The LPT of Paragraph 0023) and a second turbine (The HPT of Paragraph 0023), the compressor comprises a first compressor (Labeled booster Annotated Figure 1) and a second compressor (22, Figure 1), and the core shaft comprises a first core shaft (Labeled LP shaft, Annotated Figure 1) connecting the first turbine to the first compressor and a second core shaft (Labeled HP shaft, Annotated Figure 1) connecting the second turbine to the second compressor; and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (The second turbine, compressor, and core shaft form the high pressure spool which can rotate faster than the first turbine, compressor, and core shaft which form the low pressure spool.  The high pressure spool typically rotates faster than the low pressure spool).
Regarding claim 17, Thodiyil in view of Klosinski ‘496 and Hill teaches the invention as claimed.

However, Hill teaches the turbine comprises a first turbine (46, Figure 1) and a second turbine (54, Figure 1), the compressor comprises a first compressor (44, Figure 1) and a second compressor (52, Figure 1), and the core shaft comprises a first core shaft (50, Figure 1) connecting the first turbine to the first compressor and a second core shaft (40, Figure 1) connecting the second turbine to the second compressor; and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (The high spool can be configured to rotate faster than the low spool.  The high spool typically rotates faster than the low spool).
wherein the gearbox receives an input from the first core shaft.
Therefore, it would have been obvious to one of ordinary in the art at the time of effective filing to modify the invention of Thodiyil in view of Klosinski ‘496 wherein the gearbox receives an input from the first core shaft as taught by and suggested by Hill in order to increase the efficiency of the low pressure spool (Paragraph 0035, This is the same modification as claim 15).
Regarding claim 18, Thodiyil in view of Klosinski ‘496 and Hill teaches the invention as claimed.
Thodiyil further discloses wherein the bleed air comes from the second compressor.
It is herein asserted that the combined invention of Thodiyil in view of Klosinski ‘496 and Hill has the first compressor bleed valve is configured to release the bleed air from the second compressor because Thodiyil teaches the bleed air coming from the second compressor, so that the first compressor bleed valve of Klosinski ‘496 would release the bleed air from the second compressor

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Klosinki ‘496 does not disclose or suggest a first and a second valve configured to be set only to an open position or a closed position because this claim limitation is not a functional limitation.  Examiner respectfully disagrees.  The term “configured to” invokes functional language and Klosinki ‘496 discloses valves which have fully open and closed positions, so that the valves are capable of only being set to these fully open and closed positions.  For example, a claim reciting a screw configured to join two components, does not positively recite the two components that are joined by the screw, but rather only require the screw that is capable of joining the two components.
Applicant asserts that the prior art does not disclose providing a higher of first and second mass flow rates of the bleed air when the bleed air is required both for de-icing the at least one component and to optimize operation of the engine core.  Examiner respectfully disagrees.  Paragraph 0019 of Klosinki ‘496 states that opening the bypass valve increases the flow, so that the first mass flow rate is higher than the second mass flow rate.  Furthermore, Paragraph 0019 of Klosinki ‘496 states opening the bypass valve is used to meet both the anti-icing and operating limit line protection.  Thus, the flow controller provides the higher mass flow rate when required for both de-icing and optimizing operation of the engine core.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ress (US 20090293445 as referenced in OA dated 11/24/2020) in paragraph 0003, Forest et al (US 20180223740 as referenced in OA dated 11/24/2020) in paragraph 0034, Lefebvre (US 20180023480 as referenced in OA dated 11/24/2020) in paragraph 0016 refer to the LP compressor as a boost compressor or booster.
Xu et al (US 20180023475 as referenced in OA dated 11/24/2020) in paragraph 0060, Cheong (US 20130175001 as referenced in OA dated 11/24/2020) in paragraph 0020, and Richards et al (US 20060196192 as referenced in OA dated 11/24/2020) in paragraph 0017 describe exhausting compressor bleed air to the bypass duct for thrust recovery.
Schwarz et al (US 20130195624 as referenced in OA dated 11/24/2020) in paragraph 0014, Dale (US 20130259660 as referenced in OA dated 11/24/2020) in paragraph 0035, Glahn et al (US 20130195627 as referenced in OA dated 11/24/2020) in paragraph 0034 state the high pressure spool rotates faster than the low pressure spool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741